DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are currently under examination. 

Terminal Disclaimer
The terminal disclaimer filed on December 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,858,722 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of Previous Rejections
The previous rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,858,722 is withdrawn in view of the terminal disclaimer submitted on December 16, 2021. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the art prior to U.S. Patent No. 10,858,722 does not disclose or adequately suggest a platinum and nickel-based ternary or higher alloy, comprising platinum at about 65 to about 85 weight percent; nickel at about 18 to 27 weight percent; and one or more ternary or higher additions . 

Claims 9-15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 9, the art prior to U.S. Patent No. 10,858,722 does not disclose or adequately suggest a platinum and nickel-based ternary or higher alloy, comprising platinum at about 68 to about 80 weight percent; nickel at about 18 to 27 weight percent; and one or more ternary or higher additions totaling about 2 to 8 weight percent of the alloy wherein the one or more ternary or higher additions comprise one or more of iridium, palladium, rhodium, ruthenium, niobium, molybdenum, rhenium, tungsten, tantalum or any combination thereof. The reference to Tanaka (‘542) does not appear to envision alloys having more than two components since all the Examples present binary alloys and the claims present ternary or higher alloys. 

Claims 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 16, the art prior to U.S. Patent No. 10,858,722 does not disclose or adequately suggest a platinum and nickel-based ternary or higher alloy, comprising platinum at about 65 to about 80 weight percent; nickel at about 18 to 27 weight percent; and one or more ternary or higher additions totaling about 2 to 8 weight percent of the alloy wherein the one or more ternary or higher additions comprise one or more of iridium, palladium, rhodium, ruthenium, niobium, molybdenum, rhenium, . 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

CROSS-REFERENCE TO RELATED APPLICATIONS
[0001]	This application is a continuation of U.S. Patent Application No. 16/137,988, now U.S. Patent No. 10,858,722, filed on September 21, 2018, the disclosure of which is incorporated herein, in its entirety, by this reference. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSEE R ROE/Primary Examiner, Art Unit 1759